Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/990,938 and over claim 1 of copending Application No. 16/991,005. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 from each of the aforementioned patent applications comprises limitations which are substantially similar, including a conductive element, a transmission cable, a strip-shaped slot, and a ground wire.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (JP02113702, “Ishida”) in view of Shirai et al. (US 2018/0115041, “Shirai”).

Regarding claim 1, Ishida discloses A cable assembly, including: 
a conductive element (Figs. 1-2; the shield conductor 4 is a conductive element); 
a transmission cable (Figs. 1-2; the strip conductor 2 and the dielectric substrates 1 and 8 is a transmission cable); 
a conductive adhesive (Figs. 1-2; the ground conductor 3 is electrically connected to the bottom surface 7 by a conductive adhesive, and is mechanically fixed);
a strip-shaped opening slot opened on the conductive element for embedding the transmission cable (Figs. 1-2; the groove 5 is a strip-shaped opening slot on the shield conductor 4 for embedding the transmission cable); 
wherein the transmission cable comprises a substrate disposed at and covering the opening slot (Figs. 1-2; the transmission cable comprises the dielectric substrate 8 disposed at and covering the opening slot), 
a ground wire on a side of the substrate away from a bottom part of the opening slot (Figs. 1-2; the shield conductor 4 has a ground wire portion on a side of the substrate away from a bottom part of the opening slot), 
and a signal cable inside the substrate (Figs. 1-2; the strip conductor 2 is a signal cable inside the dielectric substrates 1 and 8); 
the ground wire is exposed outside the opening slot (Figs. 1-2; the shield conductor 4 has a ground wire portion exposed outside the opening slot); 
the ground wire and the conductive element are electrically and fixedly connected (Figs. 1-2; the ground wire portion of the shield conductor 4 and the remaining portion of the shield conductor 4 are electrically and fixedly connected); 
the substrate is fixedly connected to the bottom part of the opening slot via the conductive adhesive (Figs. 1-2; the ground conductor 3 is electrically connected to the bottom surface 7 by a conductive adhesive, and is mechanically fixed).
Ishida does not disclose the substrate is provided with a through hole passing through two opposite end surfaces of the substrate along the length direction of the substrate; the signal cable is accommodated in the through hole.
Shirai discloses a substrate is provided with a through hole passing through two opposite end surfaces of the substrate along the length direction of the substrate (Figs. 1-3, [0021], [0029]; first and second insulating layers 21, 22 form a substrate with a through hole passing through two opposite end surfaces of the substrate along the length direction of the substrate); 
the signal cable is accommodated in the through hole (Figs. 1-3, [0021], [0029]; conductor pattern 12 is accommodated in the through hole).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Ishida’s cable assembly with Shirai’s substrate and conductor in order to provide a configuration in which characteristic impedance can be made stable and a conductor loss can be reduced, as suggested by Shirai at [0013].

Regarding claim 10, Ishida in view of Shirai discloses the claimed invention as applied to claim 1, above.
Ishida discloses the conductive element of the cable assembly is a metal frame of the electronic device (connected (Figs. 1-2; the shield conductor 4 is a metal plate frame of the electronic device).

Claims 2-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida in view of Shirai as applied to claim 1, above, in view of Wei et al. (CN 106960997, Wei”) and Toyao et al. (US 2013/0002377, “Toyao”).

Regarding claim 2, Ishida in view of Shirai discloses the claimed invention as applied to claim 1, above.
Ishida does not disclose a plurality of fixed areas arranged spaced from each other on two opposite sides of the transmission cable; wherein the ground wire and the fixed areas are arranged integrally and are electrically connected with the ground wire and the fixed areas; the fixed areas are arranged on and electrically connected with the surface of the conductive element where the opening slot is opened.

	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Ishida’s cable assembly, as modified by Shirai, with Wei’s metal cover board 4 in order to provide a wire chamber which closes the rectangular waveguide, as suggested by Wei on page 3.
Toyao discloses a plurality of fixed areas arranged spaced from each other on two opposite sides (Figs. 1, 4, [0043]; conductors 300 are a plurality of fixed areas arranged spaced from each other on two opposite sides).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Ishida in view of Wei’s cable assembly with Toyao’s structure arrangement.  The modification of Ishada in view of Shirai, and Wei’s cable assembly with Toyao’s structure arrangement predictably results in the conductors 300 or fixed areas arranged on to opposite sides of Wei’s transmission cable, and Wei’s ground wire and the conductors 300 are electrically connected and arranged on and electrically connected with the surface of Wei’s metallic cover board 4 where the opening slot is opened.  A person having ordinary skill in the art would predictably have been motivated to modify Ishida in view of Wei in order to provide a structure capable of lowering the resonance frequency of a series circuit at low cost, as suggested by Toyao at [0007].
Toyao does not disclose the ground wire and the fixed areas are arranged integrally connected.
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Ishida’s cable assembly, as modified by Shirai, Wei and Toyao, with the ground wire and the conductors 300 arranged integrally connected, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  A person having ordinary skill in the art would predictably have been motivated to have constructed the ground wire and the conductors to be arranged integrally connected in order to provide a simpler architecture of the cable assembly with fewer discrete parts.

Regarding claim 3, Ishida in view of Shirai, Wei and Toyao discloses the claimed invention as applied to claim 2, above.
Ishida in view of Shirai, Wei and Toyao discloses the fixed areas and the conductive element are electrically and fixedly connected by laser welding process (Examiner’s note: the limitations regarding the laser welding process is a process limitation in a product claim and is treated in accordance with MPEP 2113.  As this process limitation uses a product structure that is the same as the product of Ishida in view of Wei and Toyao, this claim is therefore unpatentable over Ishida in view of Wei and Toyao).

Regarding claim 5, Ishida in view of Shirai, Wei and Toyao discloses the claimed invention as applied to claim 2, above.
Ishida does not disclose the fixed areas on both sides of the transmission cable are arranged symmetrically relative to the transmission cable.
Toyao discloses the fixed areas on both sides of the transmission cable are arranged symmetrically relative to the transmission cable (Figs. 1, 4, [0043]; the conductors 300 are arranged symmetrically on both sides and relative to the conductor 200).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Ishada in view of Shirai and Wei and Toyao’s cable assembly with Toyao’s structure arrangement in order to provide a structure capable of lowering the resonance frequency of a series circuit at low cost, as suggested by Toyao at [0007].

Regarding claim 6, Ishida in view of Shirai, Wei and Toyao discloses the claimed invention as applied to claim 2, above.
Ishida does not disclose the distance between two adjacent fixed areas is less than a quarter of the minimum wavelength of the signal transmitted by the signal cable, on the same side of the transmission cable.
Toyao discloses the distance between two adjacent fixed areas is less than a quarter of the minimum wavelength of the signal transmitted by the signal cable, on the same side of the transmission cable (Figs. 1, 4, [0043]; the length of the portion opposed to the conductor 200 in the third conductor 300 is equal to or less than λ).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Ishada in view of Shirai and Wei and Toyao’s cable assembly with Toyao’s structure arrangement in order to provide a structure capable of lowering the resonance frequency of a series circuit at low cost, as suggested by Toyao at [0007].

Regarding claim 7, Ishida in view of Shirai, Wei and Toyao discloses the claimed invention as applied to claim 2, above.
Ishida does not disclose on the same side of the transmission cable, a distance between two adjacent fixed areas is equal to a distance between another two adjacent fixed areas.
Toyao discloses on the same side of the transmission cable, a distance between two adjacent fixed areas is equal to a distance between another two adjacent fixed areas (Figs. 1, 4, 5, [0043]; on the same side of the conductor 200, a distance between two adjacent conductors 300 is equal to a distance between another two adjacent conductors 300).
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida in view of Shirai, Wei and Toyao as applied to claim 2 above, in view of Park et al. (US 2011/0097608, “Park”).

Regarding claim 4, Ishida in view of Shirai, Wei and Toyao discloses the claimed invention as applied to claim 2, above.
Ishida does not disclose each fixed area includes at least one laser perforation hole.
Park discloses each fixed area includes at least one laser perforation hole (Fig. 1, [0063]; the connection lead 134 is laser welded to the negative electrode terminal 109 through the laser hole 132).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Ishida’s cable assembly, as modified by Shirai, Wei and Toyao, with Park’s laser perforation hole in order to simplify the manufacturing process, as suggested by Park at [0009].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida in view of Shirai as applied to claim 1 above, in view of Zhang et al. (US 2017/0259548, “Zhang”).

Regarding claim 8, Ishida in view of Shirai discloses the claimed invention as applied to claim 1, above.
Ishida does not disclose the conductive adhesive includes a double-side adhesive.
the conductive adhesive includes a double-side adhesive (Fig. 2A, abstract, [0002]; a double sided conductive adhesive is used in the processes of manufacturing electronic products).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Ishida’s cable assembly, as modified by Shirai, with Zhang’s double sided adhesive in order to enable the substrate to be secured to the whole system of the electronic products and share ground with the same, as suggested by Zhang at [0002].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida in view of Shirai as applied to claim 1 above, in view of Nasimuddin et al. (US 2020/0076082, “Nasimuddin”).

Regarding claim 9, Ishida in view of Shirai discloses the claimed invention as applied to claim 1, above.
Ishida does not disclose a permittivity of the substrate is 3.2~3.4.
Nasimuddin discloses a permittivity of the substrate is 3.2~3.4 (Fig. 1, [0035]; substrate 122 has a permittivity of 3.4).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Ishida’s cable assembly, as modified by Shirai, with Nasimuddin’s relative permittivity in order to the microstrip antenna design with improved gain and radiation bandwidth, as suggested by Nasimuddin at [0004].




Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the same grounds of rejection applied in the prior Office action of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723.  The examiner can normally be reached on Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/               Primary Examiner, Art Unit 2847